DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on May 25, 2022.  In virtue of this amendment:
Claims 14-15 are cancelled; and thus,
Claims 1-13 and 16-20 are now pending in the instant application.
Quayle Action
This application is in condition for allowance except for the following formal matters: 
Claims 1 and 19-20 are objected to because of the following informalities:  
Claim 1, in line 8, “the coupled power” should be changed to --a coupled power--
Claim 1, in line 8, “at least one” should be changed to --first--
Claim 1, in line 9, “the root” should be changed to --root--
Claim 1, in line 13, “the RF generator output” should be changed to --an output of the RF generator--
Claim 19, in line 3, “the coupled power” should be changed to --a coupled power--
Claim 19, in line 4, “the root” should be changed to --root--
Claim 20, line 11, --,-- should be inserted after “power”
Appropriate correction is required.
Claims 2-9 are also objected as being dependent on claim 1.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Allowable Subject Matter
Claims 1-13 and 16-20 would be allowable if corrected to overcome the objections set forth above.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art of record fails to disclose or fairly suggest the following limitations:
A plasma processing chamber comprising: … “at least one RF voltage-current (V/I) sensor positioned within the processing volume and configured to measure a first voltage, a first current and a phase difference between the first RF voltage and the first RF current, and further configured to measure voltage, current and phase for both conductive leads between the substrate heater and an external power source; and a controller connected to the RF plasma generator and the at least one RF voltage- current sensor, the controller configured to control the RF generator based on inputs from the at least one RF voltage-current sensor”, in combination with the remaining claimed limitations as claimed in independent claim 10 (claims 11-13 and 16-19 would be allowable as being dependent on claim 10).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        June 4, 2022